Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2020

                                     No. 04-19-00843-CR

                                    Brian James MATEW,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 17-11-0602-CRA
                         Honorable Russell Wilson, Judge Presiding

                                        ORDER
       The reporter’s record in this case was originally due on January 3, 2020. On January 23,
2020, court reporter Maria Gallegos filed a Notification of Late Record, which stated that her
portion of the transcript was complete, but she was waiting for the Atascosa County District
Clerk’s Office to take pictures of the trial exhibits and send them to her. On January 30, 2020,
the District Clerk of Atascosa County informed this court by letter that the exhibits had been
mailed to Ms. Gallegos on January 23, 2020. Ms. Gallegos is therefore ORDERED to file her
portion of the reporter’s record by February 13, 2020.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court